DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 and 24-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grant et al. (US Publication 2020/0280409 A1).
In regards to claims 1 and 24, Grant et al. (US Publication 2020/0280409 A1) teaches, a method of wireless communication by a base station (BS), comprising: generating quasi-colocation (QCL) information indicating a first QCL assumption for a first group of demodulation reference signal (DM-RS) ports and a second QCL assumption for a second group of DM-RS ports (see paragraph 269; each indicator state is associated with one or two RS sets, where each RS set refers to one or two DMRS port groups, respectively. This facilitates QCL indication in the case of that multi-TRP transmission (DL CoMP) is configured); and transmitting the QCL information to at least one user equipment (UE) for use in processing one or more transmission associated with at least one of the first group of DM-RS ports and the second group of DM-RS ports (see paragraph 184; implicitly the eNB transmitting and the UE receiving the cited configuration information (CI) indicating that a reference signal (RS) is quasi-co-located (QCL) with a scheduled transmission (e.g., the CI comprises or is a Transmission Configuration Indicator (TCI)).
In regards to claims 2 and 25, Grant teaches, the QCL information is indicated via a plurality of transmission configuration indicator (TCI) states, each of the TCI states comprises a QCL configuration (see table 5 on page 18; A list of up to 2.sup.N Transmission Configuration Indication (TCI) states is defined for the UE at least for the purpose of QCL indication for PDSCH DMRS and PDCCH DMRS).
In regards to claim 3, Grant teaches, wherein transmitting the QCL information comprises transmitting the plurality of TCI states via control signaling including at least one of a radio resource control (RRC) element (see table 5, page 18; For PDCCH QCL indication: The UE is configured by RRC only or RRC + MAC CE signalling with a one of the 2.sup.N defined TCI states which provides a reference to an RS set which is QCL with the DMRS port(s) of the PDCCH in a configured CORESET containing a UE specific search space FFS), a medium access control (MAC) element, or downlink control information (DCI) (see table 5 on page 18; The UE is signalled the N-bit TCI field in DCI that selects one of the 2.sup.N defined TCI states which provides a reference to one or two RS set(s) which are QCL with DMRS port(s) of the PDSCH scheduled to the UE, as per previous agreement).
In regards to claim 4, Grant teaches, wherein the control signaling has a payload size based at least in part on a maximum number of supported DM-RS port groups (see table 5 on page 18; for multi-TRP operation Each RS set within a TCI state refers to one or more DL RS(s) which are QCL with the port(s) within a PDSCH DMRS port group or are QCL with the PDCCH DMRS port(s) A TCI state with two RS sets is only used in the case of two DMRS port groups for PDSCH; see paragraph 9; With N-bits, up to 2.sup.N TCI states may be defined, since only one set can be selected at a time, some containing a single RS set and others containing multiple RS sets to support multi-TRP operation. In the case of basic single TRP operation, all TCI states would contain only a single RS set.) or a maximum number of QCL configurations per downlink transmissions.
In regards to paragraph 5, Grant teaches, transmitting the maximum number of supported DM-RS port groups to the at least one UE via at least one of a RRC element or a MAC element (see table 5 on page 18; The UE is configured by RRC only or RRC + MAC CE signalling with a one of the 2.sup.N defined TCI states which provides a reference to an RS set which is QCL with the DMRS port(s) of the PDCCH in a configured CORESET containing a UE specific search space).
In regards to claim 6, Grant teaches, wherein the maximum number of supported DMRS groups is determined based on, receiving from the at least one UE, a UE capability of supporting DM-RS port groups with different QCL assumptions (see table 6 on page 19; If measurement restriction is ON (for periodic/semi- persistent CSI-RS) the index refers to the most recent measurement of the indicated resource For aperiodic CSI-RS, the index refers to the most recent measurement of the indicated resource FFS: Additionally support a time-stamped measurement of a CSI-RS resource If the UE receives the signalling message in slot n, the first time that the UE may apply the updated QCL assumption for demodulation of PDSCH or PDCCH is in slot n + d.sub.1 FFS: Value of d.sub.1).
In regards to claims 7 and 26, Grant teaches, wherein a first TCI state of the plurality of TCI states provides the first QCL assumption, and wherein a second TCI state of the plurality of TCI states provides the second QCL assumption (see table 6 on page 20; The UE implicitly associates the preferred CSI-RS resource from each triggered resource set with the TCI state of the signalled TCI value and thus assigns the preferred CSI-RS(s) to the RS set(s) within the TCI state If the UE receives the DCI measurement trigger in slot n, the first time that the UE may apply the updated QCL assumption for demodulation of PDSCH or PDCCH is in slot n + d.sub.2).
In regards to claim 8, Grant teaches wherein a first TCI state of the plurality of TCI states provides the first QCL assumption, and a second TCI state of the plurality of TCI states provides no QCL assumption (see table 3 on page 2; the TCI states 0, 1, 2 are used for PDCCH QCL indication but TCI state 3 is not).
In regards to claims 9 and 27, Grant teaches, a method of wireless communication by a user equipment (UE), comprising: obtaining quasi-colocation (QCL) information indicating a first QCL assumption for a first group of demodulation reference signal (DM-RS) ports and a second QCL assumption for a second group of DM-RS ports (see paragraph 269; each indicator state is associated with one or two RS sets, where each RS set refers to one or two DMRS port groups, respectively. This facilitates QCL indication in the case of that multi-TRP transmission (DL CoMP) is configured); and receiving transmissions associated with the first group of DM-RS ports and the second group of DM-RS ports based on the QCL information (see paragraph 184; implicitly the eNB transmitting and the UE receiving the cited configuration information (CI) indicating that a reference signal (RS) is quasi-co-located (QCL) with a scheduled transmission (e.g., the CI comprises or is a Transmission Configuration Indicator (TCI)).
In regards to claims 10 and 28, Grant teaches, wherein the QCL information is indicated via a plurality of transmission configuration indicator (TCI) states, each of the TCI states comprises a QCL configuration (see table 5 on page 18; A list of up to 2.sup.N Transmission Configuration Indication (TCI) states is defined for the UE at least for the purpose of QCL indication for PDSCH DMRS and PDCCH DMRS).
In regards to claim 11, Grant teaches, wherein obtaining the QCL information comprises obtaining the plurality of TCI states via control signaling including at least one of a radio resource control element (see table 5, page 18; For PDCCH QCL indication: The UE is configured by RRC only or RRC + MAC CE signalling with a one of the 2.sup.N defined TCI states which provides a reference to an RS set which is QCL with the DMRS port(s) of the PDCCH in a configured CORESET containing a UE specific search space FFS), a medium access control element, or downlink control information (see table 5 on page 18; The UE is signalled the N-bit TCI field in DCI that selects one of the 2.sup.N defined TCI states which provides a reference to one or two RS set(s) which are QCL with DMRS port(s) of the PDSCH scheduled to the UE, as per previous agreement)..
In regards to claims 12 and 29, wherein a first TCI state of the plurality of TCI states provides the first QCL assumption, and wherein a second TCI state of the plurality of TCI states provides the second QCL assumption (see table 6 on page 20; The UE implicitly associates the preferred CSI-RS resource from each triggered resource set with the TCI state of the signalled TCI value and thus assigns the preferred CSI-RS(s) to the RS set(s) within the TCI state If the UE receives the DCI measurement trigger in slot n, the first time that the UE may apply the updated QCL assumption for demodulation of PDSCH or PDCCH is in slot n + d.sub.2).
In regards to claim 13, Grant teaches, wherein one of a first TCI state of the plurality of TCI states or a second TCI state of the plurality of TCI states provides no QCL assumption (see table 3 on page 2; the TCI states 0, 1, 2 are used of t PDCCH QCL indication but TCI state 3 is not).
In regards to claim 14, Grant teaches, wherein receiving transmissions comprises applying one of the QCL configurations to the first and second QCL assumptions (see paragraph 9 and table 3 on page 2; different TCI states may be used for QCL indication referring to different RS types, i.e., SSB, periodic, semi-persistent, or aperiodic CSI-RS. It is up to the network implementation to configure the states depending on what mix of DL RSs are used for beam management; see table 3, the TCI state 0, 1, 2, 3…2^n-1 indicate RS sets and uses for PDCCH QCL indication and/or PDSCH QCL indications).
In regards to claim 15, Grant teaches, wherein receiving transmissions comprises applying the one of the QCL configurations to the first QCL assumption and a default QCL configuration to the second QCL assumption (see paragraph 9 and table 3 on page 2; A default TCI state is also shown which may be used, for example, for QCL indication referring to the SSB beam index determined by the UE during initial access. Different TCI states may be used for QCL indication referring to different RS types, i.e., SSB, periodic, semi-persistent, or aperiodic CSI-RS; all TCI states for RS set indication and QCL indication for PDCCH and PDSCH, the TCI state 0 is for the default state).
In regards to claim 16, Grant teaches, wherein the control signaling has a payload size based at least in part on a maximum number of supported DM-RS port groups (see table 5 on page 18; for multi-TRP operation Each RS set within a TCI state refers to one or more DL RS(s) which are QCL with the port(s) within a PDSCH DMRS port group or are QCL with the PDCCH DMRS port(s) A TCI state with two RS sets is only used in the case of two DMRS port groups for PDSCH; see paragraph 9; With N-bits, up to 2.sup.N TCI states may be defined, since only one set can be selected at a time, some containing a single RS set and others containing multiple RS sets to support multi-TRP operation. In the case of basic single TRP operation, all TCI states would contain only a single RS set.) or a maximum number of QCL configurations per downlink transmissions.
In regards to claim 17, Grant teaches, obtaining the maximum number of supported DM-RS port groups (see table 5 on page 18; The UE is configured by RRC only or RRC + MAC CE signalling with a one of the 2.sup.N defined TCI states which provides a reference to an RS set which is QCL with the DMRS port(s) of the PDCCH in a configured CORESET containing a UE specific search space).
In regards to claim 18, Grant teaches, reporting a capability of supporting DM-RS port groups with different QCL assumptions, wherein the maximum number of supported DM-RS port groups is based on the reporting (see table 6 on page 19; If measurement restriction is ON (for periodic/semi- persistent CSI-RS) the index refers to the most recent measurement of the indicated resource For aperiodic CSI-RS, the index refers to the most recent measurement of the indicated resource FFS: Additionally support a time-stamped measurement of a CSI-RS resource If the UE receives the signalling message in slot n, the first time that the UE may apply the updated QCL assumption for demodulation of PDSCH or PDCCH is in slot n + d.sub.1 FFS: Value of d.sub.1).
In regards to claim 19, Grant teaches, wherein the QCL information is indicated via a transmission configuration indicator (TCI) state having a single QCL configuration (see paragraph 9; With N-bits, up to 2.sup.N TCI states may be defined, since only one set can be selected at a time, some containing a single RS set and others containing multiple RS sets to support multi-TRP operation. In the case of basic single TRP operation, all TCI states would contain only a single RS set; in table 3 e.g. TCI state is only used for PDSCH QCL indication).
In regards to claim 20, Grant teaches, wherein receiving transmissions comprises applying the single QCL configuration to the first and second QCL assumptions (see table 3 on page 2; the TCI state 1 is used for PDCCH QCL indication and PDSCH QCL indication).
In regards to claim 21, Grant teaches, wherein receiving transmissions comprises applying the single QCL configuration to the first QCL assumption and a default QCL configuration to the second QCL assumption (see paragraph 9 and table 3 on page 2; A default TCI state is also shown which may be used, for example, for QCL indication referring to the SSB beam index determined by the UE during initial access. Different TCI states may be used for QCL indication referring to different RS types, i.e., SSB, periodic, semi-persistent, or aperiodic CSI-RS; all TCI states for RS set indication and QCL indication for PDCCH and PDSCH, the TCI state 0 is for the default state).
Claim(s) 1, 9, 24 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. (WO 2018/028368 A1).
In regards to claims 1 and 24, Xioa teaches, a method of wireless communication by a base station (BS), comprising: generating quasi-colocation (QCL) information indicating a first QCL assumption for a first group of demodulation reference signal (DM-RS) ports and a second QCL assumption for a second group of DM-RS ports (Xioa in general describes QCL information processing method and device; see paragraph 242; The terminal obtains the information of N DMRS port groups through the DMRS port grouping information agreed with the base station. For example, it is agreed that the DMRS port group is grouped into G1 = {7,8} and G2 = {9,10} When the TPs are cooperating, G1 = {7,8}, G2 = {9}, G3 = {10}. Alternatively, the terminal receives the second signaling, and obtains the information of N DMRS port groups through the second signaling, for example, the signaling is configured through a parameter configuration list); and transmitting the QCL information to at least one user equipment (UE) for use in processing one or more transmission associated with at least one of the first group of DM-RS ports and the second group of DM-RS ports (see paragraph 262; the signaling sent by the base station; N1 DMRS port groups are signal DMRS port groups and N2 DMRS port groups are interference DMRS port groups.).
In regards to claims 9 and 27, Xioa  teaches, a method of wireless communication by a user equipment (UE), comprising: obtaining quasi-colocation (QCL) information indicating a first QCL assumption for a first group of demodulation reference signal (DM-RS) ports and a second QCL assumption for a second group of DM-RS ports (Xioa in general describes QCL information processing method and device; see paragraph 242; The terminal obtains the information of N DMRS port groups through the DMRS port grouping information agreed with the base station. For example, it is agreed that the DMRS port group is grouped into G1 = {7,8} and G2 = {9,10} When the TPs are cooperating, G1 = {7,8}, G2 = {9}, G3 = {10}. Alternatively, the terminal receives the second signaling, and obtains the information of N DMRS port groups through the second signaling, for example, the signaling is configured through a parameter configuration list); and receiving transmissions associated with the first group of DM-RS ports and the second group of DM-RS ports based on the QCL information (see paragraph 262; the signaling sent by the base station; N1 DMRS port groups are signal DMRS port groups and N2 DMRS port groups are interference DMRS port groups.).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9-12, 20 and 24-29 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by NPL titled Remaining details of QCL assumption by Huawei, HiSilicon (herein referred to as Huawei; the NPL is provided by the applicant in the IDS).
In regards to claims 1 and 24, Huawei teaches, a method of wireless communication by a base station (BS), comprising: generating quasi-colocation (QCL) information indicating a first QCL assumption for a first group of demodulation reference signal (DM-RS) ports and a second QCL assumption for a second group of DM-RS ports (see the first paragraph on page 3 under section 2.3.2 Signaling of QCL indication; In NR ad-hoc#2, it is agreed that at least one or two DM-RS port groups should be supported per PDSCH.  In our view, the total number of DMRS port groups supported for one UE in NR should be at least 3 (or 4) to support non-coherent JT of multiple TRPs equipped with multiple panels. In this case, each panel may correspond to one DMRS port group, resulting in each TRP corresponding to multiple DMRS port groups); and transmitting the QCL information to at least one user equipment (UE) for use in processing one or more transmission associated with at least one of the first group of DM-RS ports and the second group of DM-RS ports (see page 4 section 2.3.2 above table 1 and table 1 itself; where the TCI field in DCI should support both single and multiple QCL assumption. Next, we give an example of QCL type C as follows.  Suppose two DMRS port groups are configured to UE. According to the scheduling results, the DMRS port groups and corresponding two RS sets used for large scale channel property tracing are indicated through the TCI field.).
In regards to claims 2 and 25, Huawei teaches, the QCL information is indicated via a plurality of transmission configuration indicator (TCI) states, each of the TCI states comprises a QCL configuration (see section 2.3.2 on page 3 and table 1; TCI field in the DCI should support both single and multiple QCL assumptions; see table 1 for the DCI field, TPR indication and the DMRS port group and corresponding RS sets).
In regards to claim 3, Huawei teaches, wherein transmitting the QCL information comprises transmitting the plurality of TCI states via control signaling including at least one of a radio resource control (RRC) element (see section 2.3.2 above table 1; the DMRS port groups and corresponding two RS sets used for large scale channel property tracing are indicated through TCI field.  The parameter set could be configured by RRC signaling involving the QCL-ed RS sets and associated QCL parameters for DMRS port groups), a medium access control (MAC) element, or downlink control information (DCI) (see table 1 for the DCI field and section 2.3.2 the TCI field is indication in DCI).
In regards to paragraph 5, Huawei teaches, transmitting the maximum number of supported DM-RS port groups to the at least one UE via at least one of a RRC element or a MAC element (see section 2.3.2 and table 1; The parameter set could be configured by RRC signaling involving the QCL-ed RS sets and associated QCL parameters for DMRS port groups).
In regards to claims 7 and 26, Huawei teaches, wherein a first TCI state of the plurality of TCI states provides the first QCL assumption, and wherein a second TCI state of the plurality of TCI states provides the second QCL assumption (see section 2.3.2 above table 1; the TCI fields in the DCI should support both single and multiple QCL assumptions; also see table 1 itself).

In regards to claims 9 and 27, Huawei teaches, a method of wireless communication by a user equipment (UE), comprising: obtaining quasi-colocation (QCL) information indicating a first QCL assumption for a first group of demodulation reference signal (DM-RS) ports and a second QCL assumption for a second group of DM-RS ports (see the first paragraph on page 3 under section 2.3.2 Signaling of QCL indication; In NR ad-hoc#2, it is agreed that at least one or two DM-RS port groups should be supported per PDSCH.  In our view, the total number of DMRS port groups supported for one UE in NR should be at least 3 (or 4) to support non-coherent JT of multiple TRPs equipped with multiple panels. In this case, each panel may correspond to one DMRS port group, resulting in each TRP corresponding to multiple DMRS port groups); and receiving transmissions associated with the first group of DM-RS ports and the second group of DM-RS ports based on the QCL information (see page 4 section 2.3.2 above table 1 and table 1 itself; where the TCI field in DCI should support both single and multiple QCL assumption. Next, we give an example of QCL type C as follows.  Suppose two DMRS port groups are configured to UE. According to the scheduling results, the DMRS port groups and corresponding two RS sets used for large scale channel property tracing are indicated through the TCI field.).
In regards to claims 10 and 28, Grant teaches, wherein the QCL information is indicated via a plurality of transmission configuration indicator (TCI) states, each of the TCI states comprises a QCL configuration (see section 2.3.2 on page 3 and table 1; TCI field in the DCI should support both single and multiple QCL assumptions; see table 1 for the DCI field, TPR indication and the DMRS port group and corresponding RS sets).
In regards to claim 11, Huawei teaches, wherein obtaining the QCL information comprises obtaining the plurality of TCI states via control signaling including at least one of a radio resource control element (see section 2.3.2 above table 1; the DMRS port groups and corresponding two RS sets used for large scale channel property tracing are indicated through TCI field.  The parameter set could be configured by RRC signaling involving the QCL-ed RS sets and associated QCL parameters for DMRS port groups).
In regards to claims 12 and 29, Huawei wherein a first TCI state of the plurality of TCI states provides the first QCL assumption, and wherein a second TCI state of the plurality of TCI states provides the second QCL assumption (see section 2.3.2 above table 1; the TCI fields in the DCI should support both single and multiple QCL assumptions; also see table 1 itself).
In regards to claim 20, Huawei teaches, wherein receiving transmissions comprises applying the single QCL configuration to the first and second QCL assumptions (see section 2.3.2 above table 1; QCLY type C, where the TCI field in the DCI should support both single and multiple QCl assumption).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grant as stated above further in view of Bagheri et al. (US Publication 2020/0053757 A1).
In regards to claims 22-23, Grant teaches all the limitations of the parent claims as stated above.
Grant further teaches, TCI states that are used for QCL indication in PDCCH (see table 3 on page 2).
Grant however fails to mention an indication of a cell ID.
Thus Grant fails to teach, wherein receiving the transmission comprises applying the single QCL configuration to one of the first group or second group of DM-RS ports associated with a same cell identification (ID) as the cell ID of the TCI state and the QCL information includes a cell identification (ID); and receiving the transmission comprises applying the QCL information to one of the first group or second group of DM-RS ports associated with a same cell ID as the cell ID of the QCL information.
Bagheri however teaches, wherein receiving the transmission comprises applying the single QCL configuration to one of the first group or second group of DM-RS ports associated with a same cell identification (ID) as the cell ID of the TCI state and the QCL information includes a cell identification (ID); and receiving the transmission comprises applying the QCL information to one of the first group or second group of DM-RS ports associated with a same cell ID as the cell ID of the QCL information (see paragraph 69 and table 1 with serving cell id used for both TCI states).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of cell ID as taught by Bagheri into the teachings of Grant.  The motivation to do so would be make an efficient use of a search space that has two active TCI states at a single time instance by identifying the cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466